       Case 1:20-cv-00840-DAD-SAB Document 36 Filed 03/16/21 Page 1 of 1



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SANDRO S. PEREZ,                             )   Case No.: 1:20-cv-00840-DAD-SAB (PC)
                                                  )
12                 Plaintiff,                     )
                                                  )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                    )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                  )   SANDRO S. PEREZ, CDCR #V-69777
14   A, SMITH, et al.,
                                                  )
15                                                )
                   Defendants.                    )
16                                                )

17          A settlement conference in this matter commenced on March 16, 2021. Inmate Sandro S.

18   Perez, CDCR #V-69777 is no longer needed by the Court as a participant in these proceedings, and the

19   writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

20
21   IT IS SO ORDERED.

22
        Dated:    March 16, 2021                           /s/ Barbara   A. McAuliffe           _
23                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                      1
